                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    WENDY BUTENSKY,                                         Case No. 2:16-CV-1718 JCM (VCF)
                 8                                            Plaintiff(s),                       ORDER
                 9            v.
               10     FEDERAL EXPRESS CORPORATION,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Butensky v. FedEx Corp., case number 2:16-cv-
               14     01718-JCM-VCF. On February 6, 2020, plaintiff Wendy Butensky filed a notice of settlement
               15     indicating that she and defendant Federal Express Corporation “have reached a settlement
               16     agreement that will fully and finally dispose of the claims in this action.” (ECF No. 73). Butensky
               17     asserts that the parties anticipate the settlement will be completed—and that a stipulated request
               18     for voluntary dismissal will be filed—within forty-five (45) days of the date the notice was filed.
               19     Id. Butensky requests that all pending deadlines and hearings be suspended, and that an order to
               20     show cause hearing regarding dismissal be set for on or around April 6, 2020. Id.
               21            In light of the notice of settlement, the court orders the parties to file, on or before March
               22     6, 2020, either (1) a stipulation for voluntary dismissal, or (2) a status report indicating the status
               23     of the settlement agreement.
               24            Accordingly,
               25            IT IS SO ORDERED.
               26            DATED February 24, 2020.
               27
                                                                     __________________________________________
               28                                                    UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
